265 F.3d 79 (1st Cir. 2001)
CAROL CONTO,  Plaintiff, Appellant,v.CONCORD HOSPITAL, INC.,  Defendant, Appellee.
No. 01-1017
United States Court of Appeals For the First Circuit
Heard June 6, 2001Decided September 20, 2001

APPEAL FROM THE UNITED STATES DISTRICT COURT  FOR THE DISTRICT OF NEW HAMPSHIRE
[Hon. Joseph A. DiClerico, Jr., U.S. District Judge]
Charles A. Russell, for appellant.
Kathleen C. Peahl, with whom Wadleigh, Starr & Peters was on brief for appellee.
Before Torruella, Circuit Judge, Cyr, Senior Circuit Judge, and Lynch, Circuit Judge.
CYR, Senior Circuit Judge.


1
Appellant Carol Conto  challenges the summary judgment rulings which led the district  court to dismiss her gender and age discrimination claims, as  well as her sexual harassment claim, against her former  employer, the Concord Hospital ("the Hospital"), see 29 U.S.C.  § 621 (Age Discrimination in Employment Act) ("ADEA"); 42 U.S.C.  § 2000e ("Title VII").  See Conto v. Concord Hosp., Inc., No.  99-166, 2000 WL 1513798 (D.N.H. Sept. 27, 2000).1


2
We summarily affirm the district court judgment which  dismissed the gender and age discrimination claims.2  See Jackson v. United States, 156 F.3d 230, 232 (1st Cir. 1998) (noting that  where district court issues "comprehensive, well-reasoned  decision," we may affirm with little or no elaboration).  Once  the Hospital articulated a nondiscriminatory basis for its  discharge decision, the burden shifted to Conto to prove (at the  very least) that the reason assigned for her discharge was  pretextual.  See Straughn v. Delta Air Lines, Inc., 250 F.3d 23,  33-34 (1st Cir. 2000).  The Hospital asserted that Conto was  discharged due to the fact that she failed, following repeated  warnings, to perform duties essential to her role as a hospital  security officer.3  As Conto acknowledges these deficiencies and  offered no evidence of pretext on the part of the Hospital, her  age and gender discrimination claims are not actionable.  See Williams v. Raytheon Co., 220 F.3d 16, 19 (1st Cir. 2000).4


3
The sexual harassment claim fares no better.  The  determination as to whether the Hospital subjected Conto to a  hostile work environment necessarily entailed a fact-specific  assessment of all the attendant circumstances.  See supra note  1; Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993).  Yet  the appellate brief submitted by Conto fails to cite to any  record fact material to this factual inquiry.  Instead, Conto  generally invites our attention to all the documents submitted  in evidence before the district court.5


4
Not surprisingly, the Federal Rules of Appellate  Procedure require that appellants, rather than the courts of  appeals, ferret out and articulate the record evidence  considered material to each legal theory advanced on appeal. See, e.g., United States v. Candelaria-Silva, 162 F.3d 698, 707-08 (1st Cir. 1998) (finding "waiver" where appellant  "request[ed] that we conduct 'a reading of the entire record with care,'" yet failed to spell out pertinent facts in brief); see also Michelson v. Digital Fin. Servs., 167 F.3d 715, 719-20  (1st Cir. 1999) (observing that counsel are not permitted to  "leav[e] the [appellate] court to do counsel's work") (citations  omitted).  As the Federal Rules of Appellate Procedure are  sufficiently central to our judicial management responsibilities  to warrant substantial compliance, rather than discretionary  disregard at the convenience of counsel, Conto's fact-dependent  hostile work environment claim must be deemed waived.


5
In all events, however, Conto failed to generate any  genuine issue of material fact relating to her hostile work  environment claim.  She assertedly witnessed male coworkers  uttering sexually-charged profanities and making obscene bodily  gestures to nurses (or to one another), but never to her.  She  also states that security department workers repeatedly posed  personal questions regarding her celibacy, romantic  relationships, and marriage plans.6


6
It was for Conto to demonstrate that (1) "the  harassment [she experienced during the final four days of her  employment],7 was sufficiently severe or pervasive to alter the  conditions of [her] employment," Provencher v. CVS Pharmacy, 145  F.3d 5, 13 (1st Cir. 1998), and (2) that the work environment  was "both objectively and subjectively offensive, one that a  reasonable person would find hostile or abusive, and one that  [Conto] in fact did perceive to be so,"  Faragher v. City of  Boca Raton, 524 U.S. 775, 787 (1998).  As previously noted,  "whether an environment is 'hostile' or 'abusive' can be  determined only by looking at all the circumstances . . .  includ[ing] the frequency of the discriminatory conduct; its  severity; whether it is physically threatening or humiliating,  or a mere offensive utterance; and whether it unreasonably  interferes with an employee's work performance."  Harris, 510  U.S. at 23 (emphasis added).


7
Given the evidentiary record before us, we cannot say  that the Rule 56 evidence submitted by Conto generated a  trial worthy hostile work environment claim under the multi-factor test announced in Harris, supra.  First, the greatly  abbreviated four-day period, during which the Hospital's conduct  remained actionable, substantially undermined Conto's contention  that the Hospital's conduct was either sufficiently frequent8 or  severe.9  Second, however insensitive, the inquiries regarding  Conto's personal life were neither "physically threatening [n]or  humiliating, [but at most] mere offensive utterance[s]."  Id.10 Finally, Conto has not demonstrated on appeal that any conduct  to which she was subjected during the actionable four-day period  "unreasonably interfered" with her work performance.  Id.


8
Finally, although Conto waived her hostile work  environment claim on appeal, its dismissal on the merits would  be warranted as well, since the totality of the particular circumstances extant during the actionable four-day period  preceding her discharge could not, as a matter of law, have  generated a trial worthy issue on the hostile work environment  claim.


9
Affirmed.  Costs to appellee.


10
SO ORDERED.



Notes:


1
 We review summary judgment rulings de novo, after assessing  the competent evidence and attendant reasonable inferences in  the light most favorable to the nonmoving party.  See Straughn v. Delta Airlines, Inc., 250 F.3d 23, 33 (1st Cir. 2000).


2
 Although the record is unclear regarding the timeliness of  the discrimination charge filed with the Equal Employment  Opportunity Commission ("EEOC"), the Hospital did not raise this  issue below.  Consequently, like the district court, we assume arguendo that Conto duly exhausted her administrative remedies. See O'Rourke v. City of Providence, 235 F.3d 713, 725 n.3 (1st  Cir. 2000) (noting that exhaustion of administrative remedies is  not a jurisdictional issue, but one which may be waived).


3
 The Hospital states, inter alia, that Conto repeatedly  failed either to report or record vital hospital-security  information, to patrol the daycare center, to observe the no-smoking policy, and to respond in proper fashion to a fire  alarm.


4
 Conto further contends, to no avail, that despite her  failure to prove pretext she adduced other weighty evidence that  the Hospital discriminated, such as general remarks by her  superiors and coworkers regarding her age and gender.  As Conto  concedes, however, remarks by her superiors -- that the Hospital  "wanted her fired" -- were not only age-and-gender neutral, but  plainly based on her poor job performance reports.  See Straughn, 250 F.3d at 36.  Moreover, remarks by  nondecisionmakers generally are not probative of an employer's  intent.  See Laurin v. Providence Hosp., 150 F.3d 52, 58 (1st  Cir. 1998).


5
 For instance, referencing more than eighty pages of  deposition testimony, Conto casually suggests:  "Because of the  multiplicity of the incidents which are recounted in those  pages, no specific page reference is given but attention is  directed to all those pages." Brief for Appellant at 8-9.


6
 Conto states that, at unspecified times, male coworkers  subjected her to unwanted physical touching, such as slapping  her buttocks.  The district court initially held that these  incidents generated a triable issue, assuming arguendo that the  incidents occurred during the final four days of her employment  (hence were not time-barred), see infra  note 7, then partially  denied summary judgment to the Hospital on Conto's sexual  harassment claim.  Thereafter, however, Conto requested that the  district court grant the Hospital summary judgment on her entire  harassment claim, so as to enable entry of an immediately  appealable final judgment.  To that end, she expressly conceded  that these physical-touching allegations "more than likely would  result [at trial] in a directed verdict for defendant."  Given  her strategic concession, she may not now revisit these  allegations on appeal.


7
 Although her claim was subject to the 180-day EEOC filing  requirement, see supra note 2, Conto deferred filing her EEOC  charge for 176 days.  Thus, she concedes that only her final  four days on the job are material to her appeal.  See 42 U.S.C.  § 2000e-5(e)(1); Lawton v. State Mut. Life Assurance Co. of Am.,  101 F.3d 218, 221-22 (1st Cir. 1996); see also Provencher v. CVS  Pharmacy, 145 F.3d 5, 14 (1st Cir. 1998) (citing Sabree v. United Bhd. of Carpenters and Joiners, 921 F.2d 396, 401 (1st  Cir. 1990)).


8
 Cf. id. at 23-24 (noting that claimants experienced  repeated, unwanted physical touching and demeaning comments for  over five years); O'Rourke, 235 F.3d at 728 (two years); White v. New Hampshire Dep't of Corrections, 221 F.3d 254, 260 (1st  Cir. 2000) (five months).


9
 Cf., e.g., Faragher, 524 U.S. at 782 (noting that female  employees repeatedly were touched, without invitation, subjected  to demeaning general comments about females, and themselves in  particular, and propositioned for sexual favors by supervisors).


10
 Cf., e.g., Oncale v. Sundowner Offshore Servs., Inc., 523  U.S. 75, 77 (1998) (observing that male plaintiff was threatened  with rape, "forcibly subjected to sex-related, humiliating  actions" by male coworkers in the presence of others, and  "physically assaulted . . . in a sexual manner"); White, 221  F.3d at 260 (describing how corrections officer's coworkers  undermined her authority with inmates and created an atmosphere  of intimidation and harassment by spreading false rumors about  her alleged sexual relations with an inmate).